Citation Nr: 0714544	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  05-06 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an evaluation higher than 10 percent for 
service-connected injury to the right middle finger from 
January 1, 2004 to June 7, 2004.

2.  Entitlement to an evaluation higher than 40 percent for 
service-connected injury to the right middle finger from June 
8, 2004 to December 31, 2005.

3.  Entitlement to an evaluation higher than 10 percent for 
service-connected injury to the right middle finger from 
January 1, 2006, to include restoration of the prior 40 
percent rating.

4.  Entitlement to an initial compensable evaluation for 
service-connected residual surgical scar, right middle 
finger.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from November 1955 to October 
1957 and from July 1958 to July 1962.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from September 2003 and February 2004 
rating decisions issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Portland, Oregon.  

In the September 2003 rating decision, the RO denied the 
veteran's claim for an increased evaluation for injury of the 
middle finger of the right hand (formerly with scar) and 
deferred a decision on entitlement to compensation for a 
residual surgical scar of the right middle finger.

In the February 2003 rating decision, the RO granted service 
connection for the veteran's residual surgical scar of the 
right middle finger and assigned a noncompensable disability 
rating.  The RO also granted a temporary evaluation of 100 
percent based on surgical treatment necessitating 
convalescence and denied entitlement to special monthly 
compensation based on Aid and Attendance/Housebound; however, 
those issues are outside the scope of this appeal.  

In a March 2005 rating decision, the RO increased the 
evaluation assigned for the veteran's right finger disability 
from 10 percent to 40 percent effective June 8, 2004.  The RO 
essentially explained that the increase was warranted based 
on medical evidence (i.e., VA treatment records) showing 
resulting limitation of motion of other digits or 
interference with overall function of the hand.  The RO also 
requested that the veteran be scheduled for a VA examination 
to determine his current level of disability as his physician 
had indicated that his disability had improved.  

Based on the June 2005 VA examination findings, the RO 
proposed to reduce the prior evaluation of the veteran's 
disability from 40 percent to 10 percent in July 2005.

In a September 2005 rating decision, the RO decreased the 
evaluation assigned for the veteran's right middle finger 
disability from 40 percent to 10 percent effective January 1, 
2006.   
 
In January 2007, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  From January 1, 2004 to June 7, 2004,  the competent 
medical evidence of record does not show that the veteran's 
right finger disability is so severe as to be evaluated as an 
amputation.  The medical evidence additionally does not show 
that the veteran's right finger disability results in 
limitation of motion of other digits or interference with the 
overall function of his hand.  

3.  From June 8, 2004 to December 31, 2005, the medical 
evidence does not show that the veteran exhibited 
symptomatology that more closely approximates unfavorable 
ankylosis in four digits of the major hand (i.e., the index, 
long, ring, and little fingers) or the thumb and any two 
fingers of the major hand, or favorable ankylosis in five 
digits of the major hand or in the thumb and any three 
fingers of the major hand.

4.  From January 1, 2006,  the medical evidence neither shows 
that the veteran's right finger disability is so severe as to 
be evaluated as an amputation nor indicates that the 
veteran's right finger disability results in limitation of 
motion of other digits or interference with the overall 
function of his hand. 

5.  The medical evidence does not indicate that the veteran's 
residual surgical scar is painful or tender on examination, 
deep, covers an area exceeding 6 square inches, causes 
limitation of finger motion, or is unstable.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability evaluation higher 
than 10 percent for service-connected injury to the right 
middle finger from January 1, 2004 to June 7, 2004 have not 
been met or approximated.  38 U.S.C.A. §§  1155, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§  3.102, 3.159, 
3.321, 4.7, 4.71a, Diagnostic Codes 5299-5226 (2006).  

2.  The schedular criteria for a disability evaluation higher 
than 40 percent for service-connected injury to the right 
middle finger from June 8, 2004 to December 31, 2005 have not 
been met or approximated.  38 U.S.C.A. §§  1155, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§  3.102, 3.159, 
3.321, 4.7, 4.71a, Diagnostic Codes 5299-5226 (2006).  

3.  The schedular criteria for a disability evaluation higher 
than 10 percent for service-connected injury to the right 
middle finger from January 1, 2006 have not been met or 
approximated.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. §§  3.102, 3.105, 3.159, 
3.321, 3.344, 4.7, 4.71a, Diagnostic Codes 5299-5226 (2006).  

4.  The schedular criteria for an initial compensable 
evaluation for service-connected residual surgical scar, 
right middle finger have not been met or approximated.  
38 U.S.C.A. §§  1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. §§  3.102, 3.159, 3.321, 4.7, 4.118, 
Diagnostic Code 7804 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In correspondence dated in July 2003, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claims, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  The RO advised the veteran of what the evidence 
must show to establish entitlement to an increased evaluation 
for his service-connected injury to the middle finger of the 
right hand with scar.  The RO also explained that VA needed 
evidence showing that the veteran's service-connected 
disability had worsened and listed the type of evidence and 
information that the veteran needed to provide in support of 
his claims to include information concerning any VA or 
private medical treatment for his disability.  38 C.F.R. 
§ 3.159 (b)(1) (2006).  The RO further notified the veteran 
that it had requested copies of the veteran's VA medical 
records from the Portland VA medical center (VAMC) and may 
ask his VAMC to schedule an examination for him.  

While the Board notes that the July 2003 VCAA notice letter 
did not specifically address the element of effective date, 
such omission was harmless error in this case.  Indeed, the 
RO sent correspondence to the veteran in March 2006 that 
advised him regarding the assignment of an effective date as 
well as asked him to tell or give VA any information or 
evidence that he had not previously submitted concerning the 
level of his disability.  The veteran responded in April 2006 
that he had no other information or evidence to give to VA to 
substantiate his claims and asked that his claims be decided 
as soon as possible.         

The Board further observes that the RO provided the veteran 
with a copy of the rating decisions issued in September 2003, 
February 2004, March 2005, and September 2005, the February 
2005 Statement of the Case (SOC), and the Supplemental 
Statements of the Case (SSOCs) issued in April 2005 and 
September 2005, which included a discussion of the facts of 
the claims, pertinent laws and regulations, notification of 
the bases of the decisions, and a summary of the evidence 
considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran with VA medical examinations in August 2003, October 
2003, and June 2005.  The veteran's service medical records 
and VA treatment records from November 1996 to March 2005 are 
also of record.  The veteran's representative asserted that 
the June 2005 VA examination was too cursory to reduce the 
veteran's disability rating from 40 percent to 10 percent 
based on such findings.  However, the Board finds that a 
remand for another examination is not necessary because the 
June 2005 VA examination report is adequate for rating 
purposes.  The Board also observes that the veteran was in 
receipt of his 40 percent rating for less than five years 
and, consequently, the provisions of 38 C.F.R. § 3.344 do not 
apply.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to the claims.  Accordingly, the Board will 
proceed with appellate review.  


II.	Increased Evaluations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).   

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).     

An appeal from the initial assignment of a disability rating, 
such as the veteran's increased claim for his residual 
surgical scar, requires consideration of the entire time 
period involved, and contemplates staged ratings where 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2006).     

Residuals of Injury to the Right Middle Ringer 

The veteran's service-connected injury to the right middle 
finger is rated as 10 percent disabling from January 1, 2004 
to June 7, 2004; 40 percent disabling from June 8, 2004 to 
December 31, 2005; and 10 percent disabling beginning January 
1, 2006 under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5226 
(2006).  Diagnostic Code 5299 is used to identify 
musculoskeletal system disabilities that are not specifically 
listed in the Schedule, but are rated by analogy to similar 
disabilities under the Schedule.  38 C.F.R. §§ 4.20, 4.27 
(2006).  The veteran's right middle finger disability is 
actually evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 
5226 for ankylosis of the long finger.

As a preliminary matter, the Board notes that the maximum 
disability evaluation available under Diagnostic Code 5226 
for unfavorable or favorable ankylosis of the major long 
finger is 10 percent.  Similarly, the maximum disability 
evaluation available under Diagnostic Code 5229 for 
limitation of motion of the major long finger is 10 percent.  
Thus, higher disability ratings for the veteran's right 
finger disability for any portion of the period are clearly 
not available under either of these diagnostic codes.  The 
Board notes, however, that Diagnostic Code 5226 requires 
consideration of whether evaluation as amputation is 
warranted and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with the overall function of the hand.  
Accordingly, the Board will consider the relevant diagnostic 
codes pertaining to such criteria when evaluating the 
veteran's increased rating claims.

With respect to the portions of the appeal period that extend 
from January 1, 2004 to June 7, 2004 and from January 1, 2006 
for which the veteran seeks entitlement to a disability 
rating higher than 10 percent, the Board notes that the 
medical evidence neither shows that the veteran's right 
finger disability is so severe as to be evaluated as an 
amputation nor indicates that the veteran's right finger 
disability results in limitation of motion of other digits or 
interference with the overall function of his hand for those 
portions of the appeal period.  Indeed, the VA treatment 
records are absent any references to treatment for the 
veteran's right finger disability at such levels of severity 
during either of those periods and the June 2005 VA examiner 
concluded that the veteran showed no evidence of loss of 
range of motion in the index finger, fourth or fifth digits 
due to his right middle finger disability at that time.  
Therefore, a disability rating higher than 10 percent for 
either period is not warranted under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5216-5223 (2006).     

The medical evidence of record also does not show that the 
veteran is entitled to a disability rating higher than 40 
percent for his service-connected right middle finger 
disability for the period from June 8, 2004 to December 31, 
2005.  Id.  There is no indication that the veteran exhibited 
symptomatology during that period that more closely 
approximates unfavorable ankylosis in four digits of one hand 
(i.e., the index, long, ring, and little fingers) or the 
thumb and any two fingers of one hand, or favorable ankylosis 
in five digits of one hand or in the thumb and any three 
fingers of one hand.  38 C.F.R. § 4.71a, Diagnostic Codes 
5216, 5217, 5220, 5221 (2006).       

In further regard to the portion of the appeal period 
beginning January 1, 2006, the Board recognizes that the 
veteran's assertion that his disability rating was improperly 
reduced in September 2005 from 40 percent to 10 percent for 
his right finger disability as the June 2005 VA examination 
was too cursory to support such a reduction, as discussed 
above.  

When reduction in the evaluation of a service-connected 
disability is contemplated and the lower evaluation would 
result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his latest 
address of record of the contemplated action and furnished 
detailed reasons therefor.  The beneficiary must be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at the present 
level.  38 C.F.R. § 3.105(e) (2006).  Unless otherwise 
provided, if additional evidence is not received within that 
period, final rating action will be taken and the award will 
be reduced effective the last day of the month in which a 60-
day period from the date of notice to the beneficiary of the 
final rating action expires.  

In addition, 38 C.F.R. § 3.344 provides that rating agencies 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
It is essential that the entire record of examination and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Examinations which 
are less thorough than those on which payments were 
originally based will not be used as a basis for reduction.  
Ratings for diseases subject to temporary or episodic 
improvement will not be reduced on the basis of any one 
examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Moreover, where 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344(a) (2006).

The Board notes that a 40 percent rating for injury to the 
right middle finger was only in effect from June 8, 2004, to 
December 31, 2005.  Since that period is less than five 
years, the provisions of 38 C.F.R. § 3.344(a) and (b) 
regarding stabilization of disability ratings do not apply.  
38 C.F.R. § 3.344(c) (2006).  Review of the record also 
reveals that the procedures outlined under 38 C.F.R. § 3.105 
were followed and the veteran did not submit additional 
evidence to show that the reduction should not be made.  
Furthermore, the medical evidence to include the June 2005 VA 
examination report does not show that the veteran's finger 
disability more closely approximates unfavorable ankylosis of 
three digits of one hand during this portion of the appeal 
period for reasons previously explained.  Therefore, the 
Board finds no basis to support the veteran's contention that 
his prior 40 percent rating should be restored beginning 
January 1, 2006.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the assignment 
of an increased disability rating for the veteran's right 
finger disability for any portion of the appeal period on a 
schedular basis.  

Residual Surgical Scar of the Right Middle Finger

Currently, the veteran's residual surgical scar of the right 
middle finger is separately rated as noncompensable under 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2006).

In order for the veteran to receive a 10 percent evaluation 
under Diagnostic Code 7804, the medical evidence must show 
that his scar is superficial and painful on examination.  
Although the veteran contends that his right finger scar 
disability meets such criteria and even reported that he 
experienced pain when his representative touched his residual 
surgical scar at the January 2007 Travel Board hearing, the 
objective medical evidence does not support his assertion.  
Indeed, the October 2003 VA scar examiner wrote that the 
veteran's scar was not painful or tender at that time.  
Subsequent VA treatment records include no references to any 
treatment or complaints of pain specifically related to the 
veteran's surgical scar at any time relevant to the current 
appeal period.  Therefore, the Board finds that the criteria 
for a compensable evaluation under this code for the 
veteran's service-connected scar disability have not been 
approximated.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2006).

In addition, the medical evidence does not indicate that the 
veteran's residual surgical scar is deep, covers an area 
exceeding 6 square inches, causes limitation of finger 
motion, or is unstable.  38 C.F.R. § 4.118, Diagnostic Code 
7801-7803, 7805 (2006).  Thus, the veteran is also not 
entitled to a compensable evaluation under other applicable 
diagnostic codes.  Id.   

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the assignment 
of a compensable rating for the veteran's residual surgical 
scar under the amended schedule for rating skin disabilities.

While the veteran has reported his right finger disability to 
include his residual surgical scar adversely affects his 
employment, such has been contemplated in the assignment of 
the currently assigned schedular evaluations.  The evidence 
does not reflect that the disability at issue caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Thus, referral to the RO for consideration of the assignment 
of an extra-schedular evaluation under 38 C.F.R. § 3.321 
(2006) is not warranted.



ORDER

1.  Entitlement to an evaluation higher than 10 percent for 
service-connected injury to the right middle finger from 
January 1, 2004 to June 7, 2004 is denied.

2.  Entitlement to an evaluation higher than 40 percent for 
service-connected injury to the right middle finger from June 
8, 2004 to December 31, 2005 is denied.

3.  Entitlement to an evaluation higher than 10 percent for 
service-connected injury to the right middle finger from 
January 1, 2006, to include restoration of the prior 40 
percent rating, is denied.

4.  Entitlement to an initial compensable evaluation for 
residual surgical scar, right middle finger is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


